7 F.3d 1042
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.William George FORD, Appellant,v.UNITED STATES of America, Appellee.
No. 93-2104.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 5, 1993.Filed:  October 13, 1993.

Before MAGILL, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
William George Ford, a federal prisoner, appeals from the district court's1 order denying his motions under 28 U.S.C. § 2255 and Federal Rule of Criminal Procedure 35.  Concluding that an opinion would lack precedential value and that no error of law appears, we affirm on the basis of the district court's opinion.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable David S. Doty, United States District Judge for the District of Minnesota